NO.    13039

       I N THE SUPREME C U T (IF THE STATE OF M N A A
                        OR                     OTN

                                       1976



THE STATE O M N A A
           F OTN,

                         P l a i n t i f f and Appellant,

       -vs   -
BRYON PAUL BEAUDETTE,

                         Defendant and Respondent.



Appeal from:     D i s t r i c t Court of t h e Eighteenth J u d i c i a l D i s t r i c t ,
                 Honorable W. W. Lessley, Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

             Perry 3 . Moore argued and Robert J o Rice appeared,
              Bozeman, Montana

     For Respondent :

             Hon. Robert L. Woodahl, Attorney General, Helena,
              Montana
             John F. North, A s s i s t a n t Attorney General, argued,
              Helena, Montana
             Donald White, County Attorney, Bozeman, Montana



                                              Submitted:      October 14, 1976

                                               Decided:       NO\/261976
  Mr.  Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion
  of t h e C o u r t .

             T h i s i s a n a p p e a l from a j u r y v e r d i c t e n t e r e d i n t h e

d i s t r i c t c o u r t , G a l l a t i n County.

             On December 31, 1974, two men robbed t h e Oakes Bar

i n Bozeman, Montana.                The men wore s t o c k i n g c a p s and s k i masks

throughout t h e robbery.                 The t a l l e r of t h e two men w i t h a gun

i n h i s l e f t hand c o n t r o l l e d t h e r o b b e r y , w h i l e t h e o t h e r man

remained n e a r t h e back of t h e b a r i n t h e shadows, a l s o armed

w i t h a gun.        The s h o r t e r man was r e f e r r e d t o a s "Michael" by t h e

t a l l e r man.      The owner d e s c r i b e d t h e t a l l e r man a s 5 ' 1 0 " t o 6 '

t a l l , 185-220 l b s , brown, s h o u l d e r l e n g t h h a i r , wearing g l a s s e s ,

a b l u e o r g r e e n down j a c k e t , and a s t o c k i n g c a p .          The two men

l e f t through t h e r e a r door a f t e r t h e robbery.

             A t a b o u t t h i s t i m e a man o u t s i d e t h e Oakes Bar o b s e r v e d

two men, one c a r r y i n g a gun, r u n o u t t h e r e a r d o o r of t h e Oakes

Bar and e n t e r a brown GM t y p e c a r w i t h a w h i t e t o p , having no

rear license plate.                T h i s w i t n e s s was j o i n e d s h o r t l y by t h e owner

of t h e Oakes, whereupon t h e y watched t h i s car proceed i n a n

easterly direction.                The p o l i c e were n o t i f i e d and a n a l l p o i n t s

b u l l e t i n was i s s u e d g i v i n g a d e s c r i p t i o n o f t h e c a r and t h e two

robbers.

             S h o r t l y t h e r e a f t e r , a brown GM t y p e a u t o m o b i l e w i t h a

w h i t e t o p , b e a r i n g no l i c e n s e p l a t e s w a s s t o p p e d e a s t o f Bozeman.

Three men were i n t h e c a r , Gary Radi, John Michael Miner, and

d e f e n d a n t , Byron P a u l B e a u d e t t e .   Defendant was 6 ' 1 " t a l l , weighed
220 l b s . , had l o n g brown h a i r , and wore g l a s s e s .                I n t h e back

s e a t of t h e c a r w a s a b l u e down j a c k e t , l a t e r worn by B e a u d e t t e

when q u e s t i o n e d i n L i v i n g s t o n .

             O J a n u a r y 2 , 1975, t h e owner of t h e Oakes B a r , t h r e e
              n

p a t r o n s p r e s e n t d u r i n g t h e r o b b e r y , and t h e w i t n e s s who o b s e r v e d
t h e get-away car w e r e a s k e d t o make a p h o t o g r a p h i c i d e n t i f i -

cation.         One a t a t i m e t h e s e w i t n e s s e s were asked t o l o o k a t

t h r e e p i c t u r e s , and were t o l d t h a t a l l t h r e e men w e r e s u s p e c t s .

The owner and one p a t r o n s e l e c t e d B e a u d e t t e a s t h e t a l l e r

robber.         The o t h e r w i t n e s s e s were u n a b l e t o make any i d e n t i f i -

c a t i o n whatsoever.

              A t t r i a l , t h e p r o s e c u t i o n p r e s e n t e d e v i d e n c e of t h e

p r e t r i a l photographic i d e n t i f i c a t i o n of defendant, a s w e l l a s

a p o s i t i v e i n - c o u r t i d e n t i f i c a t i o n by t h e owner, and a t e n t a t i v e

i n - c o u r t i d e n t i f i c a t i o n by o n e p a t r o n .     A t t h e t i m e of t h e i n -

c o u r t i d e n t i f i c a t i o n s , d e f e n d a n t was n o t s e a t e d a t t h e d e f e n s e

c o u n s e l t a b l e , b u t i n t h e f o u r t h row of t h e s p e c t a t o r p o r t i o n

o f t h e courtroom.              Defendant w a s c o n v i c t e d by t h e j u r y and sen-

t e n c e d t o 40 y e a r s i n p r i s o n .

              Defendant now a p p e a l s t h a t judgment r a i s i n g a s i n g l e

issue:        Whether t h e c o n v i c t i o n r e s u l t e d from p h o t o g r a p h i c i d e n t i f -

i c a t i o n procedure t h a t w a s s o impermissibly suggestive a s t o give

r i s e t o a v e r y s u b s t a n t i a l l i k e l i h o o d of i r r e p a r a b l e m i s i d e n t i f i -

cation?

              Leading United S t a t e s Supreme C o u r t c a s e s d e a l i n g w i t h

p r e t r i a l i d e n t i f i c a t i o n p r o c e d u r e s and s u b s e q u e n t i n - c o u r t i d e n t i f i -

c a t i o n s a r e S t o v a l l v. Denno, 388 U.S. 293, 87 S e c t . 1967, 18

L ed 2d 1199; Simmons v . United S t a t e s , 390 U.S. 377, 384, 88
S. Ct. 967, 1 9 L ed 2d 1247, 1253; F o s t e r v . C a l i f o r n i a , 394 U.S.
4 4 0 , 89 S. Ct. 1127, 22 L ed 2d 402; and N e i l v. B i g g e r s , 409
U.S. 188, 1 9 6 , 93 S. Ct. 375, 34 L ed 2d 401, 410.

              I n N e i l t h e r e i s d i c t u m t h a t t h e r e a r e two d i s t i n c t t e s t s ,

a more s t r i n g e n t one r e q u i r i n g i n a d m i s s i b i l i t y of e v i d e n c e of

p r e t r i a l i d e n t i f i c a t i o n , and a more l e n i e n t one a p p l i e d t o cases

such a s Simmons, where o n l y a n i n - c o u r t i d e n t i f i c a t i o n i s r e l i e d

upon.       A t h o r o u g h a n a l y s i s from S t o v a l l t h r o u g h N e i l i s p r o v i d e d
by Justice Friendly in Brathwaite v. Manson, 527 F.2d 363
(2nd Cir. 1975).    As Justice Friendly points out, there is
sound policy to require inadmissibility of evidence of an im-
permissibly suggestive pretrial identification, since more
probative value is often times given to such than an in-court
identification.    The reason is that the pretrial identification
is usually made immediately after the crime, when it is still
fresh in the minds of the witnesses, and such identification
is not subject to cross-examination as is the in-court identifi-
cation.
          However, in this case we are confined to the admissi-

bility of the in-court identification, since defendant did not
object to the pretrial photographic evidence, and his proposed
instruction questioned only the reliability of the in-court
identification.    Therefore, we must apply the appropriate test
for those cases where the prosecution relies solely upon an in-
court identification, as mandated by Neil, citing Simmons:
          " ' * * * we hold that each case must be considered
          on its own facts, and that convictions based on
          eyewitness identifications at trial following a
          pretrial identification by photograph will be set
          aside on that ground only if the photographic
          identification procedure was so impermissibly
          suggestive as to give rise to a very substantial
          likelihood of irreparable misidentification.'"
          (Emphasis supplied.)
          The photographic identification procedure used here (only
3 pictures presented, and each witness informed that such pictures
were of the robbery suspects) cannot be praised by this Court,
since it was somewhat suggestive.    However, considering the entire
record, such procedure was not so impermissibly suggestive as to
give rise to a very substantial likelihood of irreparable mis-
identification in court (at which time defendant was not seated
at the defense counsel table, but in the fourth row of the spec-
tator portion of the courtroom).    What does appear from the record
i s t h a t t h e r e a r e , s i m i l a r t o S t a t e v . B o r c h e r t , 156 Mont. 315,

319, 479 P.2d 454, s u f f i c i e n t m a t e r i a l f a c t s , o t h e r t h a n t h e i n -

court i d e n t i f i c a t i o n , t o support t h i s conviction.

              Two men robbed t h e Oakes B a r , t h e t a l l e r of t h e two h e l d

a gun i n h i s l e f t hand, wore a b l u e o r g r e e n down j a c k e t , and

was d e s c r i b e d a s 6 ' t a l l , 185-220 pounds, wore g l a s s e s , and

had brown s h o u l d e r l e n g t h h a i r .          The two men g o t i n t o a brown GM

t y p e c a r w i t h a w h i t e t o p , w i t h o u t r e a r l i c e n s e p l a t e s and headed

east.       S h o r t l y t h e r e a f t e r , a brown GM t y p e c a r , w i t h a w h i t e t o p

and no l i c e n s e p l a t e s i n which d e f e n d a n t w a s r i d i n g w a s s t o p p e d

e a s t of Bozeman.            A t t h i s t i m e d e f e n d a n t was 6 ' 1 " t a l l , weighed

220 l b s . ,    had l o n g brown h a i r , wore g l a s s e s , and w a s l e f t - h a n d e d .

Also t h e r e was a b l u e down c o a t on t h e back s e a t o f t h e c a r which

was worn by d e f e n d a n t l a t e r i n L i v i n g s t o n .           During t h e r o b b e r y ,

t h e t a l l e r man r e f e r r e d t o t h e s h o r t e r one a s "Michael".                 Also

i n t h e c a r was John Michael Miner, sometimes r e f e r r e d t o a s "Mike"

by f r i e n d s .    The w i t n e s s who o b s e r v e d t h e get-away c a r , t e s t i f i e d

t h i s c a r w a s i d e n t i c a l t o t h e one he saw l e a v e from t h e back o f

t h e Oakes.         When t h e c a r was s t o p p e d , a highway p a t r o l m a n o b s e r v e d

a box p a r t i a l l y under t h e f r o n t s e a t .            When t h e c a r was s e a r c h e d

i n L i v i n g s t o n , t h e box was m i s s i n g .         F u r t h e r m o r e , a second eye-

w i t n e s s made a t e n t a t i v e i n - c o u r t i d e n t i f i c a t i o n .

             Where t h e r e i s s u b s t a n t i a l e v i d e n c e t o s u p p o r t t h e j u r y ' s

v e r d i c t , t h i s Court w i l l n o t r e v e r s e .        S t a t e v . Miner,           Mont     .

             The judgmen




                                                                 Chief J u s t i c e

W e concur:


---
Hon. R o b e r t ~ / ' % ~ k e sD, i s t r i c t
J u d g e , s i t t i f i /' i n p l a c e o f M r .
                          g
J u s t i c e Wesley C a s t l e s .